COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       MEMORANDUM ORDER AND REQUEST FOR RESPONSE

Appellate case name:     In re Camp La Junta 1928, LP, Blake Smith, Camp La Junta, Inc., CLJ
                         Management Systems, L.L.C.

Appellate case number:   01-15-00551-CV

Trial court case number: 2012-31192

Trial court:             333rd District Court of Harris County

       On this day, the Court considered Relators’ Emergency Motion to Stay Pending
Resolution of Original Petition for Writ of Mandamus. The Motion is DENIED.
       The Court further requests a response to the Petition for Writ of Mandamus from the
Real-Parties-In-Interest. Such response, if any, is due July 6, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack____________________________________
                   Acting individually


Date: June 22, 2015